Citation Nr: 1709207	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  09-50 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right hand disability.

2.  Entitlement to service connection for a left hand disability.

3.  Entitlement to an initial rating in excess of 30 percent for migraine headaches.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served in the U.S. Air Force from May 1985 to December 2007.

This case comes before the Board of Veterans Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

These issues were before the Board in August 2014.  The Board remanded the claim of entitlement to an increased rating for migraines for additional development, including a VA examination.  The Board denied the claim of entitlement to service connection for a bilateral hand disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2016, the Court ordered that the Board's decision denying service connection for a bilateral hand disability be vacated and remanded.  The Court found that the Board failed to obtain the Veteran's treatment records from June 2011 onward, and that the Board should consider if an additional VA examination is necessary thereafter.

The Board has recharacterized the Veteran's claim from one of service connection for bilateral hand disabilities, to service connection for right and left hand disabilities separately.  This is in response to a review of service treatment records and the different diagnoses and symptoms the Veteran has had regarding her hands.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been presented to the Board as a component of the rating claim now on appeal, and a TDIU claim is not otherwise presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  During the most recent VA examination from 2014, the Veteran remained employed full time.  As such, a claim for TDIU has not been raised by the record.


The issues of entitlement to service connection for right and left hand disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal period, the Veteran's migraine headaches have not been shown to have been productive of a disability picture more nearly approximating very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for migraine headaches are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Asist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by letters provided in September 2007, September 2009, and January 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The record contains the Veteran's VA treatment records, service treatment records, and the Veteran's lay statements and arguments.  Additionally, the Veteran was afforded VA examinations in October 2007, March 2010 and September 2014.  Her migraine headaches were also addressed, although not the focus of, VA examinations in April 2009 (pituitary tumor examination) and May 2011 (mental health disorders examination).  These examinations included interview of the Veteran, review of her records, and physical observation.  The examination reports are adequate in providing the information required for a disability rating determination.  The Veteran and her representative have not indicated that her symptoms have materially increased in severity since the last VA examination in 2014.  See 38 C.F.R. § 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Indeed, the Veteran has been consistent in describing her migraine symptoms throughout the appeal process.  Accordingly, the evidentiary record appears to be complete.

In February 2017, VA received a waiver of regional office consideration in the first instance of the evidence added to the claims file since the last adjudication in the November 2014 supplemental statement of the case (SSOC).


Laws and Regulations

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Because the ability to overcome the handicap of disability varies widely among individuals, the disability ratings are based primarily upon the average impairment in earning capacity resulting from a service-connected disability, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  See 38 C.F.R. § 4.15. 

Where there is a question as to which of two disability ratings shall be applied, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  
Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where a claimant is awarded service connection and assigned an initial disability rating, separate ratings can be assigned for different periods of time since the effective date for the award of service connection ("known as staged ratings").  See Fenderson v. West, 12 Vet. App. 119, 125-27 (1999).  Staged ratings are appropriate in any case when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

After careful consideration of the evidence, any reasonable doubt remaining on any material question of law or fact is to be resolved in favor of the claimant.  38 C.F.R. § 4.3; Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).

Under Diagnostic Code 8100, a 30 percent evaluation is warranted for characteristic prostrating attacks occurring on an average once a month over the last several months. 

A 50 percent evaluation is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a.  A 50 percent evaluation is the maximum available schedular evaluation for headaches.

Neither the rating criteria nor the Court has defined the term "prostrating."  According to Webster's New World Dictionary of American English, Third College Edition 1080 (1986), "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in Dorland's Illustrated Medical Dictionary 1367 (28th ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

"Inadaptability" is not defined in Diagnostic Code 8100, nor can a definition be found elsewhere in Title 38 of the Code of Federal Regulations.  See Pierce v. Principi, 18 Vet. App. 440, 446 (2004).  Further, it has been held that nothing in Diagnostic Code 8100 requires that the claimant be completely unable to work in order to qualify for a 50 percent rating.  Pierce v. Principi, 18 Vet. App. 440, 446 (2004).

Factual Background and Analysis

In August 2007, prior to discharge from service, the Veteran filed several claims for service connection, including for migraine headaches.  On her claim for service connection, the Veteran noted that her migraines began in February 1987.  Service treatment records contain numerous complaints of headaches and migraines, throughout service.

In September 2007, the Veteran complained of chronic/recurring headaches, not preceded by aura.  She reported having migraines 20 days out of each month.  She had been on several medications but reported that none helped.  She stated she wanted to stay on her Imitrex, however.  She had been to neurology and did not want to follow up with them.  On physical evaluation, the Veteran "did not appear uncomfortable" and was in no acute distress.  She was able to have her eye movement and pupils evaluated without impact on her headaches.  An October 2007 treatment record noted the Veteran's headaches were worse when she moved her head, were preceded by stress, and were not preceded by aura.  She indicated that they were relieved by medication during this evaluation.  The physician noted that he had a "long discussion with her regarding her recent neurology appointment where it was suggested that she wean herself off these [migraine medications] completely and she was in agreement and [would] attempt that."  She noted she would be observant to see if her headaches decreased in frequency and intensity secondary to her retirement and being in a less stressful situation.  She was scheduled for an MRI, and the option of Botox was discussed and scheduled.

In October 2007, the Veteran was afforded a VA examination.  At that time she was taking Imitrex and Fiorinal as necessary for migraines.  She additionally had a prescription of Phenergan for nausea associated with her migraines.  She noted that her first headache occurred sometime in February 1987, and was located in the right frontal region of her head.  It was not until her headaches became recurrent that she was assessed with migraine headaches.  She reported light sensitivity, nausea and vomiting associated with her headaches.  She also reported her headaches were frequent.  "She state[d] that it got to the point where she was experiencing a headache 21 days out of 30."  It was at this time that she was prescribed the above medications.  On one emergency room visit she was given Demerol.  "She state[d] that when the headaches would occur they would last anywhere from five to seven days.  During these times she had significant light sensitivity and she ha[d] recurrent episodes of nausea as well as vomiting."  She reported that she would miss anywhere from eight to ten days of work during "any given year" due to her migraines.  At the time of the examination, the Veteran reported she was experiencing a migraine headache that began three days prior.  She had taken four Fiorinal, two Imitrex and two Excedrin migraine and the headache had only slightly decreased, but had not resolved.  She was diagnosed with "migraine headaches without mention of aura."

In a July 2008 rating decision, the Veteran was granted entitlement to service connection for migraine headaches and given an initial 30 percent rating.

In August 2008, the Veteran provided a statement noting that after she suffered from a migraine for six weeks and two days, her physician decided to request an MRI.  The MRI found an adenoma (pituitary adenoma).  She stated she was taking Fiorinal, Imitrex and Flexeril for pain and also medication for nausea.  She stated that during her military service, she was placed on quarters at least four times a year due to her migraines.  

An October 2008 VA primary care record noted the Veteran's complaint of a migraine headache for 11 days, which had "ebbs and peaks but has some pain constantly."  She was using Flexeril and Fiorinal for pain control.  On physical examination, the Veteran was alert and oriented and in no apparent distress.  The physician was able to evaluate her head, eyes and do a brief neurological examination without impacting her migraine.  

In November 2008, the Veteran submitted her notice of disagreement with the initial 30 percent rating assigned for her migraines.  She stated that she had "been experiencing migraine episodes that have lasted six weeks."  She stated she was treated with Botox shots to help reduce the frequency, but with no change.  She stated she had to leave work on Wednesday and Friday of the prior week because the pain was too severe, coupled with light sensitivity and nausea.  She stated she kept a log of her headaches and she had one almost every week since March 2008, with the "episodes last[ing] at least three days."

A November 2008 VA primary care note included the Veteran's stated that she had intermittent migraine headaches almost once per week.  It was noted the Veteran had tried several prophylactic medications without good response.  She was using Fiorinal as needed for her migraines.  She also had a prescription for Flexeril for neck pain.  She noted that her migraine headache pain impacted her work, productivity, energy level, relationships and sleep.  

A January 2009 letter from medical provider noted that the Veteran was seen in February 2009 (the Board assumes one of the dates is in error) at a hotel for treatment of a severe migraine.

A January 2009 Tricare treatment record noted that the Veteran had a "long-standing history of migraine headaches."  She tried multiple medications, but she stated that "nothing has ever helped her migraines."  However, she stated she did not recall having any headaches while on Dosepak and she had tried Toradol in the past and it helped.  "She generally takes Imitrex and Fioricet for her headaches.  This helps some."  She reported a headache at the time of treatment.  The physician noted that she was a "well-appearing patient" who "does appear distinctly uncomfortable."  She was in no acute distress.  An April 2009 Tricare record noted the Veteran requested Treximet for her migraines.  She stated she had received the medication recently and it was "working well."  She did not have a headache at the time.

In February 2009, a physician from Neurosurgical Care Incorporated provided a consultation on the Veteran.  She reported getting several headaches per month and that they can last from several days to several weeks.  She noted her headaches increased in severity approximately a year and a half ago.  It was noted she was found to have a pituitary adenoma in 2007 on brain MRI.  The Veteran reported that a week prior she developed a severe headache.  She also noted occasional dizziness and nausea, and that with severe headaches she will develop right visual field blurriness.  The physician was able to test the Veteran's pupils.  She was diagnosed with a pituitary macroadenoma and scheduled for a follow up MRI, as well as visual field testing and an appointment with an endocrinologist.  

In April 2009, the Veteran was afforded an endocrine diseases VA examination due to her pituitary tumor.  It was noted that she was diagnosed with a pituitary adenoma sometime in November 2007, which was discovered during a work up for her migraines.  It was noted that her migraines were not a symptom associated with her pituitary tumor.  She did miss work as a result of her migraines, although the extent was not discussed in the examination report.  

In December 2009, the Veteran stated that her migraine pain is "indescribable; throbbing, pounding, extreme light sensitivity, nausea and pain in my teeth."  She stated that since December 2008 she had experienced "in excess of 100 peaks."  She also noted that as of the day she provided the statement she had a headache that had lasted seven weeks.  "During this period the headache has never completely gone away but some days it is bearable while other days it became full blown causing [her] to have to lay down in a dark room until the massive pounding subsides."  She provided a listing of the frequency of her headaches from January to December.  The listing noted she went to Urgent Care in late January for one headache.  The headache diary provided did not differentiate between her "bearable" headaches and her headaches which required darkness and rest.  She noted that she was "blessed to currently work for a private contractor that allows [her] to work from home.  If this were not the case, [she] would have been taking too much time off work and would be unemployed."  She noted she did not go to the hospital every time she had "full blown" headaches as the treatment for her headaches at the hospital would be the same as her treatment at home.

On her December 2009 substantive appeal, the Veteran noted that she had a headache totalling six weeks that was still occurring.  "The headache has been constant but on some days it peaks for a total of 20 days for this single episode.  When the headache peaks [she] is forced to lay down in a dark room until the pain subsides."  She noted she had been treated at two emergency rooms and had one urgent care appointment for her headaches in the prior year.  She noted that it was a blessing she worked from home for a contractor so that she was able to "manipulate [her] duty day to offset time spent in bed."  She stated that today was a peak in her headaches and her entire right side of her face hurt, her teeth hurt and she could not see out of her right eye "when severe."

A December 2009 VA primary care treatment record noted that the Veteran continued to have "at least one migraine each week.  Has been tried on several prophylactic meds without success."  

In March 2010, the Veteran was afforded a VA neurological evaluation.  The Veteran reported having her first headache in early 1987.  She described her headaches as mainly on the right side of the head.  She stated initially she did not have nausea and only mild photophobia, and so it was thought she may have tension v. migraine headaches.  However, her headaches became recurrent, and more consistent with a migraine headaches diagnosis.  She has had increased light sensitivity and some nausea and vomiting.  She has been on Fiorinal on an as-needed basis since 1990.  She also had emergency room visits which resulted in Demerol and Toradol injections.  "She stated that the migraine headaches have become so frequent, that last year she wrote on the calendar each day she would have a headache and she would have more than 200 days last year when she had the headache."  She reported that her headaches start behind her right eye and she has both photo and phonophobia.  Sometimes her teeth also start to hurt during "really bad flare-up and she has to lock herself up in a room during those flare-ups."  On average, her headaches are a 4 or 5 out of 10 on the pain scale.  Flare-ups can be up to a level 10.  During her flare-ups she is too incapacitated to work.  She stated she had lost "considerable time from work last year and she had to take days off and sometimes she had to cut her hours when she started throwing up while at work.  She stated one of the flare-ups last year lasted up to 8 weeks total and most flare-ups are at least 10 days to 2 weeks long."  She stated she did have pain-free days in between.  

The Veteran stated that her headaches have affected her general lifestyle and also affected her ability to work.  She worked as a program manager on a contract basis and "she has to work very hard on the days she is better to make up for the loss of time she has had because of the migraine headaches and then on those days, she just overworks herself, causing her problems again because of her underlying arthritis of the neck."  The examiner noted that the Veteran appeared to be in pain during the examination.  She was able to walk from the waiting area to the exam room with normal gait and balance.  Her pupils were reactive to light, but it bothered her to have the light in her eyes.  The examiner diagnosed "debilitating migraine headaches with associating disabling symptoms."  The symptoms have worsened since the previous examinations, per history provided by the Veteran and review of the record.  

A July 2010 VA treatment record noted the Veteran's complaint of migraine headaches once every one to two weeks.  

In May 2011, the Veteran was afforded a VA mental disorders examination.  She noted that she liked physical fitness but was limited due to her migraines, and could only exercise on days when there was no treat of throbbing pain or light and motion sensitivity or nausea.  She was noted to work full time.  She had lost 3 weeks of work in the prior 12 months.  She indicated she had to "make up time and rearrange schedule due to migraines."  She felt that she was under a lot of pressure because she was "always playing catch-up."  The examiner described her migraines as "chronic and severe."  Her distress in response to migraines included fatigue, difficulty getting comfortable so she could sleep, nervousness and worrying about "peaking" of symptoms, vigilant watch for environmental stimuli that might increase symptoms, preoccupation with monitoring pain, perceptions of judgment by others related to symptoms and coping mechanisms for pain, and an increase in psychologic anxiety in response to stressful situations, failure to engage in expected occupational networking/socializing, frequent rescheduling of job-related tasks and appointments, endurance of emotional pain, tearfulness, and possibly psychosomatic exacerbation of migraine symptoms.  The examiner noted that the Veteran's functioning (occupationally, intellectually, psychologically in her drive, motivation and endurance) have historically been above-average, and symptoms represent greater psychological distress than functional impairments.  The examiner diagnosed the Veteran with adjustment disorder due to chronic medical symptoms, which produced moderate to severe social and occupational distress; however, the Veteran "functions very highly occupationally despite these symptoms."

A June 2012 VA treatment record noted that the Veteran's migraines were currently improved with Propanolol and she was willing to try Fioricet.  In August 2012, the Veteran had a follow-up of a recent brain MRI which showed a 9 mm cyst on her pituitary gland.  She reported chronic migraine headaches, occurring two to three times weekly.  She was taking two Fioricet in the beginning of her headache and two more tabs six hours later.  She was noted to be aware of rebound headaches.  

An August 2012 neurology consultation noted that the Veteran had tried multiple prophylactic and abortive agents to control her chronic headaches.  Triptans generally did not work for her and she used multiple doses of Fiorinal or Fioricet and Excedrin.  Her headaches had no vascular features and build up as the day progresses.  She denied nausea and vomiting, and denied cervicogenic onset.  She was "able to continue usual activities.  She is aware of rebound headache and has been told that this could be part of the problem, but [she] has not discontinued daily analgesics."  The neurologist provided an impression of "tension-type headache now with transformed chronic daily headache secondary to analgesic overuse."  The neurologist strongly advised the Veteran to stop Excedrin use and taper off Fioricet and to start Baclofen for headache prevention.  

In July 2014, the Board remanded the Veteran's claim for an increased rating for migraine headaches for a current examination and any VA treatment records from 2011 to the present.

In September 2014, the Veteran called the VA to renew her Fioricet for her migraine headaches.  Her physician additionally started her on Propanolol.  

Additionally in September 2014, the Veteran was afforded another VA neurological examination.  The examiner noted the Veteran was diagnosed with migraines headaches in 1988.  The Veteran stated she gets occasional headaches, and for active migraines will go to the emergency room or urgent care.  She stated she tried Propanolol, which did not help.  She stated she was currently on Verapamil.  She was also on medication for nausea associated with her migraines.  The examination report included that the Veteran reported a migraine which began on August 17, 2014 and did not subside until September 7, 2014.  She stated "at least a dull headache will last for weeks but something will trigger the migraines.  She does not know what triggers her migraines.  She stated that a Coke or Pepsi will decrease the headache pain...she state[d] that she has the headache all the time."  She described non-headache symptoms of nausea, sensitivity to light, and teeth or jaw pain on the right side of her face.  She stated she will "get migraines about 20 days a month."  The examiner noted that the Veteran had prostrating attacks of headache pain over the last several months of a frequency of once in two months.  The examiner noted that the Veteran did not have very prostrating and prolonged attacks of migraine pain productive of severe economic inadaptability.  The examiner also noted that her headaches impacted her ability to work.  The Veteran described that when her headaches are bad with nausea she misses work.  She stated that "in a three month period she will miss about three days per month."  She stated that, "at this time, she is able to make up missed work from being off."  In summary, the examiner noted that the Veteran has a constant daily headache, with migraines at least three to for a month, and at times lasting a week or more.  She also has two to four prostrating headaches in a three month period.  She also misses work with "bad headaches."

Additionally VA treatment records include more recent treatment records from the Dayton VAMC.  An October 2014 MRI of her brain showed that the lesion on her pituitary was smaller compared to her prior study.  In April 2015, the Veteran reported migraine headaches, with several medications tried in the past without improvement.  She was recently prescribed Eletriptan, which "worked well for her."  In October 2015, she was noted to have had her migraines evaluated by a neurologist, and she was currently on Verapamil.  Her headaches occurred on the right side of her temple and back of her head.  The new medication was still not controlling her symptoms.  "Lots of stress from work, will be interested in trigger point injection or occipital nerve block."  In December 2015, the Veteran underwent an occipital nerve block due to migraine headache.  

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Overall, the Board finds that the Veteran has been credible in describing the onset, severity, length and frequency of her migraine headaches.  There are minor discrepancies in the record regarding whether or not specific medications are helpful, but otherwise the Veteran has been fairly consistent in describing her headaches.

As noted in the medical records presented above, the Veteran has described near-constant headaches.  Her headaches are predominantly right-sided, and have resulted in nausea, vomiting, and right jaw pain.  There are elements of photophobia and phonophobia, but no aura.  She has been prescribed numerous medications, but has generally found that none prevent her headaches, although it appears that some are able to stop her headaches.  Although a December 2015 record shows she underwent an occipital nerve block, it is unclear if this helped her headaches.  

Here, the Board must determine from the Veteran's lay statements, treatment records, and from the VA examiners' reports, whether the Veteran's prostrating attacks are "very frequent," and whether they result in severe economic inadaptability.  The Board finds that the Veteran's migraine headaches more nearly approximate the criteria for the 30 percent rating.  Based on the evidence, the Veteran has very frequent headaches.  Her descriptions indicate that she has headaches up to 20 days out of a month, and that her headaches can last for weeks.  When discussing the "ebbs and peaks" of her headaches, she has indicated that although her headaches are almost daily, these daily headaches are not all prostrating.  Here, the Board considers the Veteran's statements of needing to lie down in a dark room to be prostrating headaches.  During her 2010 VA examination, she noted that her headaches would "flare up" to a 10 out of 10 on the pain scale, and that during these flares she is unable to work.  She described a flare-up in 2009 that lasted for 8 weeks.  

However, statements from the Veteran regarding the same several weeks long headache, including a statement from December 2009, noted that some days were "bearable" and some days required lying in a dark room.  Her statements did not differentiate the days during those weeks where the Veteran's headaches were bearable versus when they were prostrating.  During her 2014 VA examination she again described ongoing, chronic headaches lasting 20 days out of 30.  These headaches were also described as "dull" headaches that would last for weeks.  Regarding prostrating headaches, the Veteran described having one every two months in the last several months.  The examiner summarized the Veteran's headaches as constant daily headaches, with three to four migraines per month and lasting a week or more, with prostrating migraines two to four times in an average three-month period.  

The criteria for the Veteran's current 30 percent rating is to have prostrating attacks that occur on average once a month over the last several months.  The most recent examination indicated two to four prostrating headaches in an average three-month period.  Essentially, the Veteran's headaches are prostrating roughly once per month, but occasionally more frequently.  

However, turning to the additional criteria for a 50 percent rating, the Board finds that the evidence of record does not show that the Veteran's headaches produce severe economic inadaptability.  The Board notes that the Veteran's daily dull headaches and non-prostrating migraines are prolonged and can last up to weeks at a time.  As noted above, "inadaptability" is not defined by Diagnostic Code 8100, and a definition is not found elsewhere in Title 38 of the Code of Federal Regulations.  However, as noted in Pierce v. Principi, Diagnostic Code 8100 also does not require a claimant to be completely unable to work in order to qualify for a 50 percent rating.  See Pierce v. Principi, 18 Vet. App. 440, 445-446 (2004).  As such, the Board must apply the facts of the current case to the guidelines of meeting the criteria of "severe economic inadaptability," but without a requirement of "completely unable to work."  

Here, the Veteran has remained employed throughout the appeals process.  She has described her work as a program manager for a contractor to a federal agency.  She has stated that she misses work during prostrating headaches, where she suffers from nausea and must lay down in a dark room.  During the 2011 psychiatric examination, the Veteran reported that she would miss roughly three weeks of work per year due to her migraines (roughly 21 days per year).  She stated she would make up time and rearrange her schedule due to her migraines.  The VA examiner noted that the Veteran functioned "very highly occupationally despite" her medical symptoms.  Indeed, the examiner noted that the Veteran's above-average functioning resulted in greater psychological distress than functional impairments.  During the 2014 VA examination, she stated that this occurs roughly three days per month (roughly 36 days per year).  She stated she is able to make up the work; however, treatment records indicate that this "playing catch up" is stressful to her.  Therefore, the record shows that the Veteran's migraines result in her missing roughly one month out of every work year.  However, she has been able to, throughout the appeal process, manage her missed work and make-up the work and time she loses.  Notably, this has been attributed, by her, to a flexible schedule and the ability to work from home, and by the 2011 examiner to her above-average functioning.  After considering the above, the Board finds that the Veteran's migraines do not currently result in severe economic inadaptability.  Thus, the Veteran's symptoms more nearly approximate the criteria for the 30 percent rating because she does not suffer severe economic inadaptability. 

To conclude, the Board finds that the Veteran's disability picture and symptomatology, taken as a whole and in combination with the subjective and objective evidence, has not more nearly approximated the criteria for a higher rating at any time during the appeal period.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Therefore, even after resolving all reasonable doubt in the Veteran's favor, a higher rating is not warranted for her headache disability.

Regarding extraschedular consideration, the Board finds that it is not warranted in this case.  The Veteran's headaches are manifested by signs and symptoms of pain, nausea, and "prostrating attacks" which impair her day-to-day functioning.  These signs and symptoms, and their resulting functional impairments, are contemplated by the rating schedule.  Diagnostic Code 8100 provides disability ratings contemplated along a broad and non-exclusive continuum expressed with generalized terms, such as "prostrating attacks" and "severe economic inadaptability."  Therefore, the rating schedule was purposely designed to compensate for all symptoms of the disability, and the complete and comprehensive signs and symptoms of the Veteran's headaches.  

The Board further observes that the Veteran has suffered "psychological distress" as the result of her headaches.  However, as noted in the September 2011 rating decision, the Veteran is separately service connected for an adjustment disorder with mixed anxiety and depressed mood related to her migraines.  Thus, she is being separately compensated for the psychological impact of her migraines.  

Moreover, the rating schedule more generally was purposely designed to compensate for such functional effects of her disability in all spheres of her daily life, including at work and at home.  See 38 C.F.R. § 4.10.  Accordingly, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In summary, there is nothing exceptional or unusual about the Veteran's headaches because the rating criteria reasonably describe her disability level and symptomatology.  Thun, 22 Vet. App. at 115.


ORDER

Entitlement to an initial rating in excess of 30 percent for migraine headaches is denied.


REMAND

In July 2014, the Board denied entitlement to service connection for a bilateral hand disability by finding that the Veteran did not have a current bilateral hand disability.  The Board noted that service treatment records showed she complained of bilateral hand pain and swelling during service.  She was also diagnosed with tenosynovitis of the right hand and underwent middle finger trigger release procedure.  She additionally had a ganglion cyst removed from her right wrist during service.  The Board notes that, despite the 2014 denial, the Veteran is not currently service-connected for any residual scars from these in-service surgeries.  In October 2007, the Veteran was afforded a VA examination where she reported current pain, swelling and weakness.  On examination, there was objective evidence of "significantly decreased strength in her right hand" and a "significantly decreased grip in the left hand."  X-rays did not show any abnormalities.  The examiner noted that the Veteran had "unremarkable" hand evaluations and did not provide diagnoses.  The Board noted that VA treatment records included objective findings of swelling and erythema of the right index finger (October 2008, VAMC), and joint swelling in the right hand (January 2009, Wright-Patterson).  The Board noted that she was assessed with arthritis of the hands in November 2008, but that this was not based on x-ray evidence of arthritis.

In March 2016, the Court vacated the Board's 2014 denial.  The Court noted that service treatment records included statements from medical care providers that the Veteran's fingers appeared "abnormal."  The Court also noted she was diagnosed with trigger finger and a right wrist ganglion cyst in service.  Additionally, she "jammed" her right thumb playing volleyball in 1988.  The Court also noted that in January 2010, the Veteran complained of swelling in her hands and requested a prescription for prednisone, which she had been prescribed in the past.  The nurse's record noted the VA physician agreed to prescribe prednisone "to treat her arthritis flare-up."  The Court found that the Board erred in finding that the Veteran had no current hand disability other than pain, given that there was objective evidence of other symptoms (including swelling).  Additionally, post-service treatment records had described her as having "arthritis" despite x-rays of record not indicating the presence of arthritis.  

Given the above, the Board finds that this claim must be remanded for an additional VA examination.  The examiner should specifically address the VA treatment records indicating the Veteran has bilateral hand "arthritis," as well as determining what, if any, hand and finger disabilities the Veteran has had during the appeal process, and providing a nexus statement for any diagnosed disorders.  

The 2016 Court remand noted that the Board did not have records after 2011 present at the time of the 2014 decision.  The current record contains records up to 2015; however, as the claim is being remanded for a VA examination, ongoing VA treatment records should also be incorporated into the record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain ongoing VA treatment records not currently contained in the record.

2.  Thereafter, schedule the Veteran for a VA examination to address her claims for hand and/or finger disabilities.  After a review of the record, interview of the Veteran, and physical examination, the examiner should provide the following:

a) Does the Veteran currently have any right or left hand or finger disabilities?  The examiner should note that a "current disability" refers to any disability the Veteran has had from 2006 to the present.

b) Does the Veteran have bilateral hand arthritis?  In answering this question please address the 2010 prescription for prednisone for an arthritis flare-up and any x-ray evidence regarding arthritis.

c) For any diagnosed hand or finger disorders, is it at least as not (50/50 probability or greater) that the diagnosed disorder is due to or began during active service?  Please additionally describe any residuals from the Veteran's in-service surgery on her right middle trigger finger and right wrist ganglion cyst removal.

A complete rationale/explanation is required to support each opinion expressed. 

3.  After undertaking any other development deemed appropriate, the AOJ should readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and her representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


